Name: 87/271/EEC: Commission Decision of 12 May 1987 approving the adjustment to the special programme for the Region of Lombardy relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) 1944/81 and subsequent amendments (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States;  agri-foodstuffs
 Date Published: 1987-05-21

 Avis juridique important|31987D027187/271/EEC: Commission Decision of 12 May 1987 approving the adjustment to the special programme for the Region of Lombardy relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) 1944/81 and subsequent amendments (Only the Italian text is authentic) Official Journal L 132 , 21/05/1987 P. 0026 - 0026*****COMMISSION DECISION of 12 May 1987 approving the adjustment to the special programme for the Region of Lombardy relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) 1944/81 and subsequent amendments (Only the Italian text is authentic) (87/271/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Having regard to Commission Decision 84/397/EEC (3) approving the special programme for the Region of Lombardy, Whereas on 1 December 1986 the Italian Government forwarded the adjustment to the special programme for the Region of Lombardy relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat; Whereas the said adjustment to the programme complies with the requirements and aims of Regulation (EEC) No 1944/81; Whereas the conditions for granting aids for investment in the milk production sector must comply with Article 3 (3) of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The adjustment to the special programme for the Region of Lombardy relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat, notified by the Italian Government on 1 December 1986 pursuant to Regulation (EEC) No 1944/81 and subsequent amendments, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 May 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 213, 9. 8. 1984, p. 36.